Per Curiam.
We have fully reviewed the record and briefs and considered the oral arguments of the parties. The appeal largely rests on fact bound issues. The trial court’s findings are supported by the evidence and the inferences that may reasonably be drawn therefrom. Having applied the appropriate standard of review, we conclude that the trial court’s findings are not clearly erroneous, that it did not abuse its discretion and that its decision conforms to the applicable law.
The judgment is affirmed.